Exhibit 10.31

AMENDMENT TO
DIRECTOR RESTRICTED PHANTOM UNIT AGREEMENT
UNDER
STONEMOR AMENDED AND RESTATED 2019 LONG-TERM INCENTIVE PLAN

This Amendment to Director Restricted Phantom Unit Agreement (the “Amendment”)
dated this 7th day of November, 2019 is made by and between StoneMor GP LLC (the
“Company”), the general partner of and acting on behalf of StoneMor Partners
L.P., a Delaware limited partnership (the “Partnership”) and Andrew M. Axelrod,
a director of the Company (the “Participant”).

BACKGROUND:

The Company and the Participant are currently parties to a Director Restricted
Phantom Unit Agreement dated July 16, 2019 (the “Original Agreement”) pursuant
to which the Participant has elected to defer a portion of the compensation
payable to the Participant for service as a director and to credit such amounts
in the form of Phantom Units under the StoneMor Amended and Restated 2019
Long-Term Incentive Plan, formerly known as the StoneMor Partners L.P. 2014
Long-Term Incentive Plan (the “Plan”) to a mandatory deferred compensation
account established by the Company for the Participant.  The parties now desire
to amend the Original Agreement to eliminate any further deferral of such
director compensation for all periods after December 31, 2019.

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

Article I
AMENDMENT

1.1Elimination of Annual Deferral.  Section 1.1 of the Original Agreement is
hereby amended to add the following sentence at the end thereof:  “The Annual
Deferral shall not apply with respect to any compensation payable to the
Participant in consideration for service as a Director after December 31, 2019,
and the Company and the Participant agree that no compensation payable to the
Participant in consideration for service as a Director with respect to any
period from and after January 1, 2020 shall be deferred.

Article II
GENERAL PROVISIONS

2.1Administration. Pursuant to the Plan, the Committee is vested with conclusive
authority to interpret and construe the Plan, to adopt rules and regulations for
carrying out the Plan, and to make determinations with respect to all matters
relating to this Amendment, the Plan and awards made pursuant thereto. The
authority to manage and control the operation and administration of this
Amendment shall be likewise vested in the Committee, and the Committee shall
have all powers with respect to this Amendment as it has with respect to the
Plan. Any interpretation of this Amendment by the Committee, and any decision
made by the Committee with respect to this Amendment, shall be final and
binding.

 

--------------------------------------------------------------------------------

 

2.2Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Amendment. In
the event of any inconsistency or discrepancy between the provisions of this
Amendment and the terms and conditions of the Plan, the provisions of the Plan
shall govern and prevail. This Amendment is subject in all respects to, and the
Company and the Participant each hereby agree to be bound by, all of the terms
and conditions of the Plan, as the same may have been amended from time to time
in accordance with its terms; provided, however, that no such amendment shall
deprive the Participant, without the Participant’s consent, of any rights earned
or otherwise due to the Participant hereunder.

2.3Amendment or Supplement. This Amendment shall not be amended or supplemented
except by an instrument in writing executed by both parties to this Amendment,
without the consent of any other person, as of the effective date of such
amendment or supplement.

2.4Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Amendment for
purposes of interpreting, construing or applying this Amendment and will not
define, limit, extend, explain or describe the scope or extent of this Amendment
or any of its terms and conditions.

2.5Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AMENDMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WHICH
SHALL GOVERN.  

2.6Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and supersedes any and all other
agreements, oral or written, between the parties hereto, in respect of the
subject matter of the Original Agreement or this Amendment, and embodies the
entire understanding of the parties with respect to the subject matter hereof.

2.7Acceptance of Terms. The terms and conditions of this Amendment shall be
binding upon the estate, heirs, beneficiaries and other successors in interest
of the Participant to the same extent that said terms and conditions are binding
upon the Participant.

2.8Arbitration. Any dispute or disagreement between Participant and the
Partnership with respect to any portion of this Amendment or its validity,
construction, meaning, performance, or Participant’s rights hereunder shall be
settled by arbitration, conducted in Philadelphia, Pennsylvania, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association or
its successor, as amended from time to time. However, prior to submission to
arbitration the Participant will attempt to resolve any disputes or
disagreements with the Partnership over this Amendment amicably and informally,
in good faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, the Participant and the Partnership may
resolve the dispute by settlement. The Participant and the Partnership shall
equally share the costs charged by the American Arbitration Association or its
successor, but the Participant and the Partnership shall otherwise be solely
responsible for their own respective

2

 

--------------------------------------------------------------------------------

 

counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on the Participant and the Partnership. Further,
neither Participant nor the Partnership shall appeal any such award. Judgment of
a court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the day first above written.

 

STONEMOR PARTNERS L.P.

 

 

By:

 

StoneMor GP LLC

 

 

 

 

 

By:

 

   /s/ Jeffrey DiGiovanni

 

 

 

 

 

 

 

 

Name:

 

Jeffrey DiGiovanni

 

 

 

 

 

 

 

 

Title:

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

  /s/ Andrew M. Axelrod

Andrew M. Axelrod

 

3

 